Smith, J. (dissenting).
The majority has given a literalistic reading to CPL 450.30 (3), producing a convoluted rule the *372Legislature could not possibly have intended: A defendant can appeal from his sentence when it is first imposed, and if it is vacated he can appeal from a resentence; but if, without being vacated, it is modified in a way unfavorable to him, he has no right to appeal. No party urged this reading of the statute on the court; and the majority suggests no reason why its result makes sense, but evidently believes that result to be compelled by the statutory text. I disagree.
The language in the statute that the majority finds decisive is: “An appeal from a sentence . . . means an appeal from either the sentence originally imposed or from a resentence following an order vacating the original sentence.” This case involves an order modifying but not vacating the original sentence and therefore, the majority says, falls between the two possibilities, into a no-man’s land the Legislature failed to provide for. The statute does not have to be read so mechanically.
The Legislature obviously thought, when it enacted the statute, that it had accounted for all the situations in which an appeal from a sentence would be necessary: to effectuate the Legislature’s intention, we should read “the sentence originally imposed” to mean not only the sentence in its original form, but also in the modified form that results from a later order. Since the original sentence has not been vacated, the modified sentence is still “the sentence originally imposed.” To the extent that a modification is unfavorable to the defendant, that part of the original sentence should be deemed “imposed” on the date of the modification.
I do not claim that mine is the only possible, or the most obvious, way to read the words of the statute. If I had any doubt about the Legislature’s intention, I might acquiesce in the majority’s more literal reading. But my reading is not linguistically impossible; and it is, I think, impossible to believe that the Legislature meant to deprive a defendant of any right of appeal when, like defendant here, he finds an unfavorable condition belatedly attached to his sentence.
Chief Judge Lippman and Judges Ciparick, Read and Jones concur with Judge Graffeo; Judge Smith dissents in a separate opinion in which Judge Pigott concurs.
Order reversed, etc.